Name: Commission Implementing Regulation (EU) NoÃ 894/2012 of 6Ã August 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 29.9.2012 EN Official Journal of the European Union L 264/3 COMMISSION IMPLEMENTING REGULATION (EU) No 894/2012 of 6 August 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that, subject to the measures in force in the Union relating to double checking systems and to prior and retrospective surveillance of textile products on importation into the Union, binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which is not in accordance with this Regulation, may continue to be invoked for a period of 60 days by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Subject to the measures in force in the Union relating to double checking systems and to prior and retrospective surveillance of textile products on importation into the European Union, binding tariff information issued by the customs authorities of Member States which is not in accordance with this Regulation, may continue to be invoked for a period of 60 days, under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2012. For the Commission, On behalf of the President, Antonio TAJANI Vice-President (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Made-up article consisting of 10 rectangular strips each approximately 25 cm long and 2 cm wide, of nonwovens of synthetic filaments (polyethylene) solidified with a binder. The strips are linked to each other along the length by perforation points. The main part of one side of the strips is single coloured. The ends and the reverse of the strips are white. One end of each strip holds the closing mechanism consisting of zigzag embossing on the front side and, on the back, a layer of glue which is covered with anti-adhesive paper to be removed on closure. On the front side of each strip, just before the closing system but on the white background a sequential number measuring 5 mm is printed in black. After separation from each other along the perforation points, when closed each strip is a tear resistant bracelet. (See photograph No 663) (1) 6307 90 98 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Notes 7(b) and 8(a) to Section XI and the wording of CN codes 6307, 6307 90 and 6307 90 98. The objective characteristics of the article are that the main part of each strip is single coloured and the sequential number is printed in an insignificant spot and is barely visible once the bracelet is worn, and quite small and inconspicuous. Given those characteristics the identification of people through the colour of the bracelets is intended as primary use, whereas the printed sequential number fulfils a secondary use. Since the essential nature and the primary use of the bracelets is determined by its colour and not by the printed number, classification under Chapter 49 is excluded (See also the HS Explanatory Notes to Chapter 49, General, first paragraph). The article is made of nonwovens of heading 5603. However, since the bracelets are produced in the finished state, ready for use after merely being separated from each other by means of the perforation points, they are made-up textile articles within the meaning of Note 7(b) to Section XI. According to Note 8(a) to Section XI Chapter 56 does not apply to made-up goods. Classification under Chapter 56 is therefore excluded. There are no specific headings in Section XI covering this kind of made-up textile articles. The article is therefore to be classified as other made-up textile article under CN code 6307 90 98. (1) The photograph is purely for information.